Order, Supreme Court, New York County, entered September 25, 1974, denying plaintiff’s motion for a rehearing, unanimously reversed, on the law, on the facts and in the exercise of discretion, without costs and without disbursements, said motion granted and, upon such rehearing, defendant’s motion to dismiss the action for failure to timely serve a complaint denied and defendant directed to accept service of such complaint. The concurrent appeal from the prior order of said court, entered April 2, 1974, is unanimously dismissed as academic, without costs and without disbursements. The record before us discloses that the six-month delay in serving the complaint was attributable to settlement negotiations which terminated only a few days before the instant motion was made. Since the delay is excusable and a meritorious cause has been pleaded, the dismissal of the action was unwarranted. Concur—Stevens, P. J., Murphy, Lupiano, Lane and Nunez, JJ.